DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 (line 12) and claim 9 (line 10) recite the limitation "the 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 includes the language “and end there”, but this language is ambiguous, because “there” could refer to “the tire shoulder” or “beyond the equatorial plane”. For purposes of this Office action, “there” is taken to mean “beyond the equatorial plane”.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is not grammatically correct and does not clearly state the limitation between the two commas. For purposes of this Office action, this clause is taken to mean that the diagonal grooves overlap at the center of the tire.
Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 10, the specification does not specifically indicate that the angles α, γ, and β are configured to provide dig-in behavior on loose underlying surfaces. Regarding claim 11, the specification does not specifically indicate that the overlap is configured to provide traction and sufficient tread material for abrasion.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what additional structural limitations are required by the “configured to” clauses in these claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US Pub. No. 2013/0192732).

    PNG
    media_image1.png
    477
    569
    media_image1.png
    Greyscale

Regarding claims 1, 3 and 9, Itoi teaches a rotationally directed tread profile of a tire (it would have been obvious to make the tire a commercial vehicle tire in order to have a tire suitable for a commercial vehicle) comprising the tread profile being divided into first and second parts in the axial direction of the tire, two axially adjacent profile block rows (see annotated figure 1 above), each of which is formed from profile block elements that are arranged one behind the other over the circumference of the tire and are separated from one another by inclined grooves and thereby form a respective axial part of the extent of the tread profile, the inclined grooves of one profile block row being designed so as to slope along the axial extent of the inclined grooves through the profile block 
Regarding claim 2, Itoi teaches that the beginning of extent of the inclined grooves of the first profile block row is arranged offset in the circumferential direction with respect to the beginning of extent of the inclined grooves of the second profile block row (figure 2).
Regarding claim 4, Itoi teaches that the inclined grooves of one profile block row are each formed with a first segment at the beginning of extent of the inclined grooves which faces the other profile block row (figure 2).
Regarding claim 5, Itoi teaches that wherein the inclined grooves of one profile block row are each formed with a first segment at that end of extent of the diagonal grooves which faces away from the other profile block row, the end being formed in a tire shoulder (figure 2).
Regarding claims 6-7, Itoi teaches that the inclined grooves have five segments, made up of two first segments, followed by two second segments, followed by one first segment (figure 2). It is noted that this fits within the broadest reasonable interpretation of being arranged in an alternating manner as is claimed in claim 1.

Regarding claims 10-11, as was set out above in paragraph 8, it is unclear what additional structural limitations are required by the “configured to” clauses. Regarding claim 11, Itoi teaches that the diagonal grooves overlap at the center of the tire (figure 1). Accordingly, because Itoi teaches angles α, γ, and β meeting the limitations of the claims, and overlapping diagonal grooves, it is believed that the limitations of these claims are met.
Regarding claim 12, Itoi teaches that the profile block elements each further comprise a groove (taken to be the claimed decorative groove) with a direction of inclination opposite the direction of inclination of the diagonal groove of the profile block element (figure 1).

Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the tire of Ito has 6 rows of elements, as opposed to the 2 axially adjacent block rows as disclosed by applicant. However, “block row” as claimed is not limited to a single continuous block, and the interpreted block row has been annotated on figure 1 above. Accordingly, Itoi reads on the language of the pending claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	August 24, 2021

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749